UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-4248



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WALTER GERARD NORMAN, JR.,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-01-148)


Submitted:   February 28, 2003             Decided:   March 28, 2003


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas H. Eagen, Durham, North Carolina, for Appellant. Anna Mills
Wagoner, United States Attorney, Steven H. Levin, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Walter Gerard Norman, Jr., seeks to appeal his conviction and

sentence following his guilty plea to one count of distributing

cocaine base in violation of 21 U.S.C. § 841(a) (2000). In criminal

cases, the defendant must file his notice of appeal within ten days

of the entry of judgment.     Fed. R. App. P. 4(b)(1)(A).    With or

without a motion, the district court may grant an extension of time

to file of up to thirty days upon a showing of excusable neglect or

good cause.    Fed. R. App. P. 4(b)(4); United States v. Reyes, 759

F.2d 351, 353 (4th Cir. 1985).     The appeal periods of Rule 4 are

mandatory and jurisdictional.    United States v. Raynor, 939 F.2d

191, 197 (4th Cir. 1991).

     The district court entered its final criminal judgment on

October 30, 2001.    Norman conveyed his pro se notice of appeal to

prison authorities for mailing no earlier than March 5, 2002, the

date he certified that he served the United States with the

document.     Even accepting this date as the date Norman filed his

notice of appeal, however, it was clearly filed well after both the

ten-day period and the thirty-day excusable neglect period expired.

Because Norman failed to file a timely notice of appeal, we dismiss

the appeal.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                            DISMISSED


                                  2